              Case 2:16-cr-00226-RSM Document 39 Filed 09/17/20 Page 1 of 1




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    ) No. CR 16-226-RSM
 9                                                )
                     Plaintiff,                   )
10                                                ) ORDER GRANTING DEFENSE
                v.                                ) MOTION TO SEAL EXHIBITS
11                                                )
     VALENTIN BUTOV,                              )
12                                                )
                     Defendant.                   )
13                                                )
14          THIS MATTER has come before the undersigned on the motion of the

15   Defendant, Valentin Butov, to file Exhibits B, C, D, F and K, under seal. The Court has

16   considered the motion and records in this case and finds there are compelling reasons to

17   file the listed exhibits under seal.

18          IT IS ORDERED that Exhibits B, C, D, F and K shall be filed under seal and

19   secured from public viewing until further order of this Court.

20          DONE this 17th day of September, 2020.

21
22
                                                 A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
24   Presented by:
25
     s/ Vanessa Pai-Thompson
26   Federal Public Defender
     Attorney for Valentin Butov
                                                                FEDERAL PUBLIC DEFENDER
        ORDER GRANTING DEFENSE MOTION TO                           1601 Fifth Avenue, Suite 700
       SEAL EXHIBITS                                                 Seattle, Washington 98101
       (US v. Valentin Butov; CR16-226RSM) - 1                                  (206) 553-1100
